
	

115 HR 6771 RH: Domestic Offshore Energy Reinvestment Act of 2018
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 842
		115th CONGRESS2d Session
		H. R. 6771
		[Report No. 115–1083]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2018
			Mr. Graves of Louisiana (for himself, Mr. Richmond, Mr. Scalise, Mr. Weber of Texas, Mr. Johnson of Louisiana, Mr. Abraham, Mr. Higgins of Louisiana, Mr. Byrne, and Mr. Babin) introduced the following bill; which was referred to the Committee on Natural Resources
		
		December 19, 2018Additional sponsors: Mr. Palazzo, Mr. Gene Green of Texas, Mr. Harper, and Mr. Thompson of Mississippi
			December 19, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on September 12, 2018
		
		
			
		
		A BILL
		To amend the Gulf of Mexico Energy Security Act of 2006, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Domestic Offshore Energy Reinvestment Act of 2018. 2.Amendments to the Gulf of Mexico Energy Security Act of 2006 (a)In generalSection 105(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended—
 (1)in paragraph (1), by striking 50 and inserting 37.5; and (2)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking 50 and inserting 62.5; (B)in subparagraph (A), by striking 75 and inserting 80; and
 (C)in subparagraph (B), by striking 25 and inserting 20. (b)limitations on authorized usesSection 105(d) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended—
 (1)in paragraph (1), by adding at the end the following:  (F)Planning, engineering, design, construction, operations, and maintenance of one or more projects that are specifically authorized by any other Act for ecosystem restoration, hurricane protection, or flood damage prevention.; and
 (2)by striking paragraph (2) and inserting the following:  (2)LimitationOf the amounts received by a Gulf producing State or coastal political subdivision under subsection (b)—
 (A)not more than 3 percent may be used for the purposes described in paragraph (1)(E); and (B)not less than 25 percent may be used for the purposes described in paragraph (1)(F), and shall be applied proportionally to the applicable Federal and non-Federal share pursuant to such specific project authorization..
 (c)Repeal of limitationSection 105(f) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended— (1)by striking paragraph (1); and
 (2)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively. 3.Conveyance to states of property interest in State share of royalties and other payments (a)In generalSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended—
 (1)in the first sentence of subsection (a), by striking shall be paid into the Treasury and inserting shall, except as provided in subsection (b), be paid into the Treasury; (2)by striking subsection (b) and inserting the following:
					
						(b)Conveyance to states of property interest in state share
 (1)In generalNotwithstanding any other provision of law, on request of a State and in lieu of any payments to the State under subsection (a), the Secretary of the Interior shall convey to the State all right, title, and interest in and to the percentage specified in that subsection for that State of all amounts otherwise required to be paid into the Treasury under that subsection from sales, bonuses, royalties (including interest charges), and rentals for all public land or deposits located in the State.
 (2)AmountNotwithstanding any other provision of law, after a conveyance to a State under paragraph (1), any person shall pay directly to the State any amount owed by the person for which the right, title, and interest has been conveyed to the State under this subsection.
 (3)NoticeThe Secretary of the Interior shall promptly provide to each holder of a lease of public land to which subsection (a) applies that are located in a State to which right, title, and interest is conveyed under this subsection notice that—
 (A)the Secretary of the Interior has conveyed to the State all right, title, and interest in and to the amounts referred to in paragraph (1); and
 (B)the leaseholder is required to pay the amounts directly to the State.; and (3)in subsection (c)(1), by inserting and except as provided in subsection (b) before , any rentals.
				(b)Conforming amendments
 (1)Section 6(a) of the Mineral Leasing Act for Acquired Lands (30 U.S.C. 355(a)) is amended— (A)in the first sentence, by striking Subject to the provisions of section 35(b) of the Mineral Leasing Act (30 U.S.C. 191(b)), all and inserting All; and
 (B)in the second sentence, by striking of the Act of February 25, 1920 (41 Stat. 450; 30 U.S.C. 191) and inserting of the Mineral Leasing Act (30 U.S.C. 191). (2)Section 20(a) of the Geothermal Steam Act of 1970 (30 U.S.C. 1019(a)) is amended in the matter preceding paragraph (1), in the second sentence, by striking the provisions of subsection (b) of section 35 of the Mineral Leasing Act (30 U.S.C. 191(b)) and.
 (3)Section 205(f) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1735(f)) is amended by striking the fourth, fifth, and sixth sentences.
				
	
		December 19, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
